t c memo united_states tax_court richard d hudson and betty l hudson petitioners v commissioner of internal revenue respondent docket no filed date philip a sallee for petitioners ronald t jordan for respondent memorandum opinion laro judge this case is before the court fully stipulated see rule richard d hudson and betty l hudson petitioned the court to redetermine respondent's determination of deficiencies in their and federal income taxes and additions thereto under sec_6653 and b for and sec_6653 for respondent reflected this determination in a notice_of_deficiency issued to richard d and betty l hudson on date the notice_of_deficiency shows the following deficiencies and additions thereto additions to tax sec sec sec year deficiency b a b b b dollar_figure big_number dollar_figure --- --- --- dollar_figure percent of the interest due on dollar_figure following concessions we must decide whether respondent abused her discretion in requiring petitioner's business to use an accrual_method of accounting for purchases and sales we hold she did not whether petitioner may compute his adjustment under sec_481 which results from the change to an accrual_method by reference to the 3-year rule under sec_481 we hold he may not unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar we use the respondent’s notice_of_deficiency erroneously referred to sec_6653 term petitioner to refer solely to richard d hudson betty l hudson is a party mainly because she filed joint federal_income_tax returns with petitioner during the subject years background the stipulated facts and exhibits are incorporated herein by this reference petitioner and mrs hudson are husband and wife they resided in bloomington indiana when they petitioned the court they filed and form sec_1040 u s individual income_tax returns using the status of married filing joint_return during the subject years petitioner operated a sole_proprietorship that sold diamonds and other gemstones at wholesale and retail prices petitioner started this business in and he has always used the cash_receipts_and_disbursements_method cash_method petitioner did not maintain inventories for purposes of computing his cost_of_goods_sold but he currently expensed all costs that he paid to purchase the diamonds and other gemstones following concessions by the parties petitioner's gross_receipts cost_of_goods_sold and gross_profit_percentage for the subject years were gross_receipts dollar_figure dollar_figure cost_of_goods_sold dollar_figure dollar_figure gross_profit_percentage respondent determined that petitioner had no ending inventory on date and consequently no beginning_inventory on date the parties have since stipulated however that petitioner had dollar_figure of inventory on date respondent also determined that petitioner had dollar_figure of inventory on date change in method_of_accounting discussion we must first decide whether respondent abused her discretion by changing petitioner from the cash_method to an accrual_method in order to reflect his inventory beginning with the tax_year we refer to sec_446 and sec_471 to make our decision taxable_income generally is computed based on the method_of_accounting on which the taxpayer regularly keeps his or her books sec_446 the term method_of_accounting includes the adjustment of any material_item involving the proper timing of income and expense sec_1_446-1 income_tax regs inventories are a material_item sec_446 authorizes the commissioner to exercise her discretion with respect to tax_accounting methods as stated therein if the method used by the taxpayer does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_446 see also 439_us_522 in general a method_of_accounting clearly reflects income when it accurately reports taxable_income under a recognized method_of_accounting 420_f2d_352 1st cir affg tcmemo_1969_79 98_tc_457 affd 58_f3d_413 9th cir 88_tc_1500 courts do not interfere with the commissioner's discretion with respect to accounting methods unless she has abused it thor power tool co v commissioner supra pincite 280_us_445 102_tc_87 affd 71_f3d_209 6th cir whether the commissioner has abused her discretion is a question of fact 518_f2d_73 6th cir affg tcmemo_1974_36 and her determination will not be set_aside unless it is shown to be plainly arbitrary thor power tool co v commissioner supra pincite petitioner must prove that the exercise of the commissioner's discretion was plainly arbitrary 796_f2d_843 6th cir affg on this issue akers v commissioner tcmemo_1984_208 revd on another issue 482_us_117 the commissioner is given broad discretion to require a taxpayer to comply with tax_accounting regulations for example the commissioner can require that a taxpayer use an accrual_method to report his or her purchases and sales of inventory see eg 743_f2d_781 11th cir wilkinson-beane inc v commissioner supra pincite see also 202_f2d_112 2d cir affg a memorandum opinion of this court dated date the regulations under sec_446 and sec_471 provide detailed rules governing the costing and computation of inventories the regulations provide that a taxpayer must keep inventories in computing his or her taxable_income whenever the production purchase or sale of merchandise is an income-producing factor sec_1_446-1 income_tax regs we consider the facts and circumstances of each case in deciding whether the purchase or sale_of_goods is an income-producing factor honeywell inc v commissioner tcmemo_1992_453 affd without published opinion 27_f3d_571 8th cir wilkinson-beane inc v commissioner tcmemo_1969_79 the facts and circumstances of the instant case support the conclusion that petitioner's sale of diamonds and other gems was an income-producing factor in his business see knight- ridder newspapers inc v united_states supra newsprint used in connection with a newspaper publishing business wilkinson- bean v commissioner f 2d pincite purchase and sale of caskets maintained by a funeral home see also thompson elec inc v commissioner tcmemo_1995_292 materials used by an electrical contractor j p sheahan associates v commissioner tcmemo_1992_239 roofing materials used in a roofing repair business surtronics inc v commissioner tcmemo_1985_277 metals used by a taxpayer in its electroplating business we find critical the fact that petitioner's sale of gems was the only source_of_income from his business petitioner argues that he has consistently used the cash_method from the start of his business and that the cash_method is authorized by the internal_revenue_code and clearly reflects his income under the facts at hand however we conclude that the cash_method is not an authorized method for reporting petitioner's purchases and sales of gems because the cash_method is not an authorized method the commissioner did not commit an abuse_of_discretion in changing petitioner's method to an authorized method an accrual_method is authorized for the in this regard the record does not indicate that the results under the cash_method would be substantially identical with the results under an accrual_method see 420_f2d_352 1st cir affg tcmemo_1969_79 104_tc_367 purchase and sale of merchandise knight-ridder newspapers inc v united_states supra pincite sec_1_446-1 income_tax regs we hold that respondent did not abuse her discretion in changing petitioner's method_of_accounting to an accrual_method sec_481 adjustment a taxpayer who changes his or her method_of_accounting whether voluntarily or involuntarily must compute an adjustment under sec_481 sec_481 provides that a taxpayer's taxable_income for the year of an accounting_method change is computed by taking into account those adjustments that are necessary solely due to the change to prevent amounts from being duplicated or omitted see also sec_1_481-1 income_tax regs an item_of_income or deduction will be duplicated if the taxpayer in a prior year recognized income that would be recognized again under the new method_of_accounting or deducted an item that would be deducted again under the new method_of_accounting an item_of_income or deduction would be omitted if the taxpayer in a prior year did not recognize income that will not be recognized under the new method_of_accounting or did not deduct an item that will not be deducted under the new method_of_accounting generally where an individual has been required to maintain inventories he or she must use the accrual_method of accounting with regard to purchases and sales see sec_1_446-1 income_tax regs respondent determined and reflected in her notice_of_deficiency that petitioner’s inventory had increased from an opening_inventory of zero on date to a closing_inventory of dollar_figure on date thus respondent determined that petitioner’s gross_income should be increased by dollar_figure to reflect this adjustment see hitachi sales corp of america v commissioner tcmemo_1995_84 respondent did not determine that any of this increase qualified as an adjustment under sec_481 respondent has since conceded that petitioner’s opening_inventory was dollar_figure on date respondent further concedes that petitioner’s gross_income for should be increased by only dollar_figure petitioner does not dispute the fact that he must recognize dollar_figure of income in on account of this adjustment the parties disagree on whether the dollar_figure adjustment is subject_to sec_481 if it is petitioner claims that he can account for this adjustment under the rules of sec_481 sec_481 applies when a taxpayer changes a method_of_accounting the taxpayer’s income in the year_of_the_change is increased by more than dollar_figure solely by reason of the change in order to prevent amounts from being duplicated or omitted and the taxpayer used the former method_of_accounting during the taxable years immediately preceding the year_of_the_change sec_481 respondent argues that the adjustment in question is not an adjustment to which sec_481 applies we agree with respondent none of her dollar_figure adjustment is an adjustment under sec_481 because respondent changed petitioner’s method_of_accounting effective with his taxable_year the change is considered to have been made on date sec_1_481-1 income_tax regs on date petitioner had dollar_figure of inventory under the cash_method the cost of this inventory was deducted by petitioner in a previous year because petitioner would be allowed to treat the cost of this inventory as an offset against receipts from sales again under the accrual_method a dollar_figure adjustment under sec_481 is necessary to prevent the amount from being duplicated respondent however does not contend that the dollar_figure must be included in petitioner’s income as a sec_481 adjustment accordingly we consider the adjustment under sec_481 to be zero cf 66_tc_312 thus we need not concern ourselves with the mechanics of sec_481 because the adjustment under sec_481 is zero to reflect concessions decision will be entered under rule
